DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2018-058090) as cited in IDS dated 8/28/20.
As to claim 1, Mori teaches a solder paste and solder alloy powder. Mori teaches a first solder alloy powder containing 2.5% mass or less Sb, and a second solder alloy powder containing 2.5-16% mass Sb. Mori, Abstract. The second powder has a Sb content that overlaps with the claimed range from 10-16%. Mori also teaches a flux. Abstract. Mori teaches that the first solder alloy is 25-75% by mass. ¶21. As this is the Sn-based powder, this satisfies the claimed range at 75:25. Additionally, Mori teaches prima facie case of obviousness exists. See MPEP §2144.05.
Mori teaches that Sb causes an increase in the melting point. ¶6. Mori teaches that the first solder alloy powder has 2.5% or less Sb, and the second solder alloy powder has more than 2.5% and up to 16% Sb. Therefore, the second powder has more Sb. Therefore, the SnSb alloy powder would have a higher liquidus temperature than the Sn-based powder because a higher Sb content raises the melting temperature of a Sn-based alloy. Furthermore, Mori teaches alloying element amounts in the SnSb alloy powder and Sn-based powder that overlap with the claimed ranges. As Mori’s first powder satisfies the limitations of the Sn-based powder and Mori’s second powder satisfies the limitations of the SnSb alloy powder, one of ordinary skill in the art would expect the alloys to have similar properties, including the liquidus temperature.
As to claim 2, Mori teaches a 75:25 mass ratio but is silent to a ratio of 80:20 to 90:10. However, the ratio of 75:25 is close enough to the claimed range of 80:20 where one of ordinary skill in the art would expect the same results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934). See MPEP §2144.05. Therefore, the claimed range is obvious in view of the teachings of Mori, absent evidence of criticality.

As to claim 4, Mori teaches that the first or second solder alloy powder may further contain 0.01-0.1 mass% Ni, 0.03-0.07 mass% Co, 0.001-0.05% mass Ge. ¶20. This satisfies the claim limitations for Ge, Ni, and Co set forth.
As to claim 5, Mori teaches 0.1-4% Ag and 0.1-0.8% Cu, which satisfies the claimed ranges. Additionally, see claim 4 above.
As to claim 6, Mori teaches an average particle diameter of 5-40 µm. This is within the claimed range.
As to claim 7, Mori teaches that the first solder alloy powder contains 0.1-4.0 mass % Ag and 0.1-0.8% Cu. ¶14. This is a Sn-Ag-Cu alloy which satisfies the limitations of 4 mass% or less Ag and 2 mass% or less Cu.
As to claims 8 and 9, Mori teaches that the first or second solder alloy powder may further contain 0.01-0.1 mass% Ni, 0.03-0.07 mass% Co, 0.001-0.05% mass Ge. ¶20. This satisfies the claim limitations for Ge, Ni, and Co set forth.
As to claims 10-15, Mori teaches 0.1-4% Ag and 0.1-0.8% Cu, which satisfies the claimed ranges. Additionally, see claims 8 and 9 above.
As to claim 16, Mori teaches that the first or second solder alloy powder may further contain 0.01-0.1 mass% Ni, 0.03-0.07 mass% Co, 0.001-0.05% mass Ge. ¶20. This satisfies the claim limitations for Ge, Ni, and Co set forth.
As to claim 17, Mori teaches 0.1-4% Ag and 0.1-0.8% Cu, which satisfies the claimed ranges. Additionally, see claim 16 above.

As Bi depresses the melting point in a tin-based alloy, and Sb raises the melting point in a tin-based alloy, one of ordinary skill in the art would expect the liquidus temperature of the SnSb alloy to be higher than that of the SnBi alloy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mori JP 2018-058090 and further in view of Suzuki US 2015/0328722.
As to claim 19, the limitations set forth are identical to those of claim 1, but the first powder must be a SnIn-alloy powder with more than 0 mass% to 80 mass% of In. Mori teaches an SbSb-based alloy powder, flux and mass ratio which satisfy the claim llimitations. Mori teaches a Sn-based powder for the first powder, but is silent to the addition of In.
However, Suzuki teaches a lead-free solder alloy. Suzuki teaches that an In content of 1.0-7.0% in a Sn-base alloy enhances the tensile strength of the solder alloy without excessively lowering the solidus temperature. Suzuki, ¶37.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add In at 1.0-7.0% as taught by Suzuki to the Sn alloy as taught by Mori. One of ordinary skill in the art would have been motivated to do to increase the tensile strength of the solder alloy. Suzuki, ¶37. 
Therefore, Mori in view of Suzuki teaches a SnIn-based alloy powder with 1.0-7.0% In, which falls within the claimed range of 0-80%. See MPEP §2144.05 citation. As In depresses the melting point of Sn and Sb raises the melting point, one of ordinary skill in the art would expect the liquidus point of the SnIn alloy to be below that of the SnSb alloy. 
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant argues that the Mori teaches a mass ratio of the first to second powder which ranges from 25:100 to 75:100. However, as Mori teaches an example in Table 1 where the amounts of the first alloy powder and second alloy powder are identical, there must be a ratio which encompasses this 1:1 equivalence. Therefore, it is reasonable to interpret the teachings of Mori, where the first solder alloy powder is 25% by mass or more and 75% by mass or less with respect to the second solder alloy powder, to mean 25-75%. This satisfies the 75:25 ratio claimed. The written opinion of the foreign patent offices are considered but are not binding on USPTO proceedings. Furthermore, the referenced ISA written opinion does not provide sufficient rationale for the rejection such that the same position would easily be adopted by another. Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736